COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §

                                                 §               No. 08-08-00339-CR
 IN RE: DAVID PINSON,
                                                 §         AN ORIGINAL PROCEEDING

                    Relator.                     §                   IN MANDAMUS

                                                 §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

        Relator, David Pinson, seeks a writ of mandamus to compel the County Clerk of El Paso

County “to file and bring to the attention of the appropriate county court his application for a writ

of habeas corpus . . . .”

        In order to obtain relief through a writ of mandamus, a relator must establish: (1) no

other adequate remedy at law is available and (2) that the act he seeks to compel is ministerial.

State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Mr. Pinson has not demonstrated he is entitled

to mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny mandamus relief.


January 29, 2009
                                                      ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)